
	
		II
		111th CONGRESS
		1st Session
		S. 740
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  homebuyer tax credit, and for other purposes.
	
	
		1.Expansion of the homebuyer
			 tax credit
			(a)Elimination of
			 first-time homebuyer requirement
				(1)In
			 generalSubsection (a) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking who is a first-time homebuyer of a
			 principal residence and inserting who purchases a principal
			 residence.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 36 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (1) and by redesignating paragraphs (2), (3), (4), and (5) as
			 paragraphs (1), (2), (3), and (4), respectively.
					(B)Section 36 of
			 such Code is amended by striking First-time homebuyer credit in the heading
			 and inserting Home purchase
			 credit.
					(C)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new item:
						
							Sec. 36. Home purchase
				credit..
						
					(D)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
					(b)Modification of
			 credit amountParagraph (1) of section 36(b) of the Internal
			 Revenue Code of 1986, as amended by the American Recovery and Reinvestment Tax
			 Act of 2009, is amended—
				(1)by striking
			 $8,000 each place it appears and inserting
			 $15,000, and
				(2)by striking
			 $4,000 in subparagraph (B) and inserting
			 $7,500.
				(c)Elimination of
			 income limitationSubsection (b) of section 36 of the Internal
			 Revenue Code of 1986, as amended by this section, is amended—
				(1)by striking
			 paragraph (2),
				(2)by striking
			 Limitations in the heading and inserting
			 Dollar
			 limitation,
				(3)by redesignating
			 subparagraphs (A), (B), and (C) of paragraph (1) as paragraphs (1), (2), and
			 (3), respectively, and
				(4)by striking
			 (1) Dollar
			 limitation.—.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			
